Exhibit 10.03
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of the ___ day of ________, 20__,
by and between ITT Corporation (the “Company”) and name (the “Optionee”),
WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2003 Equity Incentive Plan, as amended and restated as of
March 1, 2008 (the “Plan”)) as an employee, and in recognition of the Optionee’s
valued services, the Company, through the Compensation and Personnel Committee
of its Board of Directors (the “Committee”), desires to provide an opportunity
for the Optionee to acquire or enlarge stock ownership in the Company, pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

1.   Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on ________, 20__ (the “Grant Date”) to the Optionee of the option to purchase
from the Company all or any part of an aggregate of ______ Shares (the
“Option”), at the purchase price of $___ per Share (the “Option Price” or
“Exercise Price”). The Option shall be a Nonqualified Stock Option.

2.   Terms and Conditions. It is understood and agreed that the Option is
subject to the following terms and conditions:

  (a)   Expiration Date. The Option shall expire on ________, 20__, or, if the
Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.     (b)   Exercise of Option. The Option may not be
exercised until it has become vested.     (c)   Vesting. Subject to subsections
2(a) and 2(f), the Option shall vest in three installments as follows:

  (i)   1/3 of the Option shall vest on ________, 20__,     (ii)   1/3 of the
Option shall vest on ________, 20__, and     (iii)   1/3 of the Option shall
vest on ________, 20__;

      Subject to subsections 2(a) and 2(f), to the extent not earlier vested
pursuant to paragraphs (i), (ii), and (iii) of this subsection (c), the Option
shall vest in full upon an Acceleration Event (as defined in the Plan).     (d)
  Payment of Exercise Price. Permissible methods for payment of the Exercise
Price upon exercise of the Option are described in Section 6.6 of the Plan, or,
if

1



--------------------------------------------------------------------------------



 



      the Plan is amended, successor provisions. In addition to the methods of
exercise permitted by Section 6.6 of the Plan, the Optionee may exercise all or
part of the Option by way of (i) broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board’s Regulation T, unless the Committee
determines that such exercise method is prohibited by law, or
(ii) net-settlement, whereby the Optionee directs the Company to withhold Shares
that otherwise would be issued upon exercise of the Option having an aggregate
Fair Market Value on the date of the exercise equal to the Exercise Price, or
the portion thereof being exercised by way of net-settlement (rounding down to
the nearest whole Share).     (e)   Tax Withholding. The Company shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, all applicable federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to the
exercise of the Option. The Optionee may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares that
otherwise would be issued upon exercise of the Option, with the number of Shares
withheld having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that could be imposed on the
transaction (rounding down to the nearest whole Share). Any such election shall
be subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.     (f)   Effect of Termination of Employment.  
      If the Optionee’s employment terminates before ___________, 20__, the
Option shall expire on the date set forth below, as applicable:

  (i)   Termination due to Death. If the Optionee’s employment is terminated as
a result of the Optionee’s death, the Option shall expire on the earlier of
___________, 20__ or the date three years after the termination of the
Optionee’s employment due to death. If all or any portion of the Option is not
vested at the time of the Optionee’s termination of employment due to death, the
Option shall immediately become 100% vested.     (ii)   Termination due to
Disability. If the Optionee’s employment is terminated as a result of the
Optionee’s Disability (as defined below), the Option shall expire on the earlier
of ___________, 20__ or the date five years after the termination of the
Optionee’s employment due to Disability. If all or any portion of the Option is
not vested at the time of the termination of the Optionee’s employment due to
Disability, the Option shall immediately become 100% vested.     (iii)  
Termination due to Retirement. If the Optionee’s employment is terminated as a
result of the Optionee’s Retirement (as defined below), the Option shall expire
on the earlier of ___________, 20__ or the date five years after the termination
of the Optionee’s employment due to Retirement. If all or any portion of the
Option is not vested at the time of the Optionee’s termination of employment due
to Retirement, a prorated portion of the unvested portion of the Option shall
immediately vest as of the date of the termination of employment (see “Prorated
Vesting Upon Retirement” below). Any remaining unvested portion of the Option
shall expire as of the date of the termination of the Optionee’s employment. For
purposes of this subsection 2(f)(iii), the Optionee shall be considered

2



--------------------------------------------------------------------------------



 



      employed during any period in which the Optionee is receiving severance
payments (disregarding any delays required to comply with tax or other
requirements), and the date of the termination of the Optionee’s employment
shall be the last day of any such severance period.     (iv)   Cause. If the
Optionee’s employment is terminated by the Company (or an Affiliate, as the case
may be) for cause (as determined by the Committee), the vested and unvested
portions of the Option shall expire on the date of the termination of the
Optionee’s employment.     (v)   Voluntary Termination or Other Termination by
the Company. If the Optionee’s employment is terminated by the Optionee or
terminated by the Company (or an Affiliate, as the case may be) for other than
cause (as determined by the Committee), and not because of the Optionee’s
Retirement, Disability or death, the vested portion of the Option shall expire
on the earlier of ___________, 20__ or the date three months after the
termination of the Optionee’s employment. Any portion of the Option that is not
vested (or the entire Option, if no part was vested) as of the date the
Optionee’s employment terminates shall expire immediately on the date of
termination of employment, and such unvested portion of the Option (the entire
Option, if no portion was vested on the date of termination) shall not
thereafter be exercisable. For purposes of this subsection 2(f)(v), the Optionee
shall be considered employed during any period in which the Optionee is
receiving severance payments, and the date of the termination of the Optionee’s
employment shall be the last day of any such severance period.

      Notwithstanding the foregoing, if an Optionee’s employment is terminated
on or after an Acceleration Event (A) by the Company (or an Affiliate, as the
case may be) for other than cause (as determined by the Committee), and not
because of the Optionee’s Retirement, Disability, or death, or (B) by the
Optionee because the Optionee in good faith believed that as a result of such
Acceleration Event he or she was unable effectively to discharge his or her
present duties or the duties of the position the Optionee occupied just prior to
the occurrence of such Acceleration Event, the Option shall in no event expire
before the earlier of the date that is 7 months after the Acceleration Event or
___________, 20__.         Retirement. For purposes of this Agreement, the term
“Retirement” shall mean the termination of the Optionee’s employment if, at the
time of such termination, the Optionee is eligible to commence receipt of
retirement benefits under a traditional formula defined benefit pension plan
maintained by the Company or an Affiliate (or would be eligible to receive such
benefits if he or she were a participant in such a traditional formula defined
benefit pension plan).         Disability. For purposes of this Agreement, the
term “Disability” shall mean the complete and permanent inability of the
Optionee to perform all of his or her duties under the terms of his or her
employment, as determined by the Committee upon the basis of such evidence,
including independent medical reports and data, as the Committee deems
appropriate or necessary.         Prorated Vesting Upon Retirement. The prorated
portion of an Option that vests upon termination of the Optionee’s employment
due to the Optionee’s Retirement shall be determined by multiplying the total
number of unvested Shares subject to the Option at the time of the termination
of the Optionee’s

3



--------------------------------------------------------------------------------



 



      employment by a fraction, the numerator of which is the number of full
months the Optionee has been continually employed since the Grant Date and the
denominator of which is 36. For this purpose, full months of employment shall be
based on monthly anniversaries of the Grant Date, not calendar months.     (g)  
Compliance with Laws and Regulations. The Option shall not be exercised at any
time when its exercise or the delivery of Shares hereunder would be in violation
of any law, rule, or regulation that the Company may find to be valid and
applicable.     (h)   Optionee Bound by Plan and Rules. The Optionee hereby
acknowledges receipt of a copy of the Plan and this Agreement and agrees to be
bound by the terms and provisions thereof as amended from time to time. The
Optionee agrees to be bound by any rules and regulations for administering the
Plan as may be adopted by the Committee during the life of the Option. Terms
used herein and not otherwise defined shall be as defined in the Plan.     (i)  
Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in White Plains, New York, and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chairman, President and Chief Executive Officer, or a Vice President, as of the
___ day of ___________, 20__.

     
Agreed to:
  ITT Corporation
 
   
 
   
 
   
 
   
 
Optionee
   
(Online acceptance constitutes agreement)
   
 
   
Dated:                                         
  Dated: ___________, 20__
 
   
Enclosures
   

4